 1   Katherine A. Neben (State Bar No. 263099)
     kneben@jonesday.com
 2   JONES DAY
     3161 Michelson Drive, Suite 800
 3   Irvine, CA 92612.4408
     Telephone: (949) 851-3939
 4   Facsimile: (949) 553-7539
 5   Attorneys for Defendant
     EXPERIAN INFORMATION SOLUTIONS,
 6   INC.
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                 SOUTHERN DIVISION
11
12   DUSTIN SHEPHERD,                            Case No. 8:18-cv-02215-JVS (DFMx)
13                   Plaintiff,                  Hon. James V. Selna
14         v.                                    STIPULATED PROTECTIVE
                                                 ORDER
15   MIDLAND FUNDING, LLC;
     EQUIFAX INFORMATION                         [Discovery Document: Referred to
16   SERVICES, LLC; EXPERIAN                     Magistrate Judge Douglas F.
     INFORMATION SOLUTIONS, INC.;                McCormick]
17   AND TRANS UNION LLC,
                                                 Complaint filed: December 13, 2018
18                   Defendants.
19
20         IT IS HEREBY STIPULATED by and between Plaintiff Dustin Shepherd
21   (“Plaintiff”), Defendants Experian Information Solutions, Inc. (“Experian”),
22   Midland Funding, LLC (“Midland”), Equifax Information Services, LLC
23   (“Equifax”), and Trans Unions LLC (“Trans Union”) through their respective
24   attorneys of record, as follows:
25         WHEREAS, documents and information have been and may be sought,
26   produced or exhibited by and among the parties to this action relating to trade
27   secrets, confidential research, development, technology or other proprietary
28   information belonging to the defendants, and/or personal income, credit and other
                                                             STIPULATED PROTECTIVE ORDER
                                                              Case No. 8:18-cv-02215-JVS (DFMx)
 1   confidential information of Plaintiff.
 2          WHEREAS, GOOD CAUSE exists for the entry of this order, on the
 3   following grounds: This action is likely to involve trade secrets and other valuable
 4   research, development, commercial, financial, technical and/or proprietary
 5   information for which special protection from public disclosure and from use for
 6   any purpose other than prosecution of this action is warranted. Such confidential
 7   and proprietary materials and information consist of, among other things,
 8   confidential business or financial information, information regarding confidential
 9   business practices, or other confidential research, development, or commercial
10   information (including information implicating privacy rights of third parties),
11   information otherwise generally unavailable to the public, or which may be
12   privileged or otherwise protected from disclosure under state or federal statutes,
13   court rules, case decisions, or common law. Some of these materials and
14   information may be unknown to the opposing party or parties, or any employees of
15   a corporate party. Accordingly, to expedite the flow of information, to facilitate the
16   prompt resolution of disputes over confidentiality of discovery materials, to
17   adequately protect information the parties are entitled to keep confidential, to
18   ensure that the parties are permitted reasonable necessary uses of such material in
19   preparation for and in the conduct of trial, to address their handling at the end of the
20   litigation, and serve the ends of justice, a protective order for such information is
21   justified in this matter. It is the intent of the parties that information will not be
22   designated as confidential for tactical reasons and that nothing be so designated
23   without a good faith belief that it has been maintained in a confidential, non-public
24   manner, and there is good cause why it should not be part of the public record of
25   this case.
26          THEREFORE, an Order of this Court protecting such confidential
27   information shall be and hereby is made by this Court on the following terms:
28          1.     This Order shall govern the use, handling and disclosure of all
                                                                 STIPULATED PROTECTIVE ORDER
                                                -2-               Case No. 8:18-cv-02215-JVS (DFMx)
 1   documents, testimony or information produced or given in this action which are
 2   designated to be subject to this Order in accordance with the terms hereof.
 3         2.     Any party or non-party producing or filing documents or other
 4   materials in this action (a “Producing Party”) may designate such materials and the
 5   information contained therein subject to this Order by typing or stamping on the
 6   front of the document, or on the portion(s) of the document for which confidential
 7   treatment is designated, “Confidential.”
 8                2-1. If a Producing Party believes in good faith that, despite the
 9   provisions of this Protective Order, there is a substantial risk of identifiable harm to
10   the Producing Party if particular documents it designates as “Confidential” are
11   disclosed to all other Parties or non-parties to this action, the Producing Party may
12   designate those particular documents as “Confidential—Attorneys’ Eyes Only.”
13         3.     To the extent any motions, briefs, pleadings, deposition transcripts, or
14   other papers to be filed with the Court incorporate documents or information
15   subject to this Order, the party filing such papers shall designate such materials, or
16   portions thereof, as “Confidential” or “Confidential-Attorneys’ Eyes Only” and
17   shall file them with the clerk under seal; provided, however, that a copy of such
18   filing having the confidential information deleted therefrom may be made part of
19   the public record. Any party filing any document under seal must comply with the
20   requirements of Civil Local Rules.
21         4.     All documents, transcripts, or other materials subject to this Order, and
22   all information derived therefrom (including, but not limited to, all testimony given
23   in a deposition, declaration or otherwise, that refers, reflects or otherwise discusses
24   any information designated “Confidential” or “Confidential-Attorneys’ Eyes Only”
25   hereunder), shall not be used, directly or indirectly, by any person, including
26   Plaintiff, Midland, Experian, Equifax, and Trans Union for any business,
27   commercial or competitive purposes or for any purpose whatsoever other than
28   solely for the preparation and trial of this action in accordance with the provisions
                                                               STIPULATED PROTECTIVE ORDER
                                              -3-               Case No. 8:18-cv-02215-JVS (DFMx)
 1   of this Order.
 2          5.     Except with the prior written consent of the individual or entity
 3   designating a document or portions of a document as “Confidential,” or pursuant to
 4   prior Order after notice, any document, transcript or pleading given “Confidential”
 5   treatment under this Order, and any information contained in, or derived from any
 6   such materials (including but not limited to, all deposition testimony that refers to,
 7   reflects or otherwise discusses any information designated “Confidential”
 8   hereunder) may not be disclosed other than in accordance with this Order and may
 9   not be disclosed to any person other than: (a) the Court and its officers; (b) parties
10   to this litigation; (c) counsel for the parties, whether retained outside counsel or in-
11   house counsel and employees of counsel assigned to assist such counsel in the
12   preparation of this litigation; (d) fact witnesses subject to a proffer to the Court or a
13   stipulation of the parties that such witnesses need to know such information; and (e)
14   present or former employees of the Producing Party in connection with their
15   depositions in this action (provided that no former employees shall be shown
16   documents prepared after the date of his or her departure); and (f) experts
17   specifically retained as consultants or expert witnesses in connection with this
18   litigation.
19                 5-1. Except with the prior written consent of the individual or entity
20   designating a document or portions of a document as “Confidential-Attorneys’ Eyes
21   Only,” pursuant to prior Order after notice, any document, transcript or pleading
22   given “Confidential-Attorneys’ Eyes Only” treatment under this Order, and any
23   information contained in, or derived from any such materials (including but not
24   limited to, all deposition testimony that refers to, reflects or otherwise discusses any
25   information designated “Confidential-Attorneys’ Eyes Only” hereunder) may not
26   be disclosed other than in accordance with this Order and may not be disclosed to
27   any person other than: (a) the Court and its officers; (b) outside counsel for the
28   parties; (c) present or former employees of the Producing Party in connection with
                                                                STIPULATED PROTECTIVE ORDER
                                               -4-               Case No. 8:18-cv-02215-JVS (DFMx)
 1   their depositions in this action (provided that no former employees shall be shown
 2   documents prepared after the date of his or her departure); and (d) experts
 3   specifically retained as consultants or expert witnesses in connection with this
 4   litigation.
 5          6.     Documents produced pursuant to this Order shall not be made
 6   available to any person designated in Subparagraph 5(f), or Subparagraph 5-1(d)
 7   unless he or she shall have first read this Order, agreed to be bound by its terms,
 8   and signed the attached Declaration of Compliance.
 9          7.     All persons receiving any or all documents produced pursuant to this
10   Order shall be advised of their confidential nature. All persons to whom
11   confidential information and/or documents are disclosed are hereby enjoined from
12   disclosing same to any person except as provided herein, and are further enjoined
13   from using same except in the preparation for and trial of the above-captioned
14   action between the named parties thereto. No person receiving or reviewing such
15   confidential documents, information or transcript shall disseminate or disclose them
16   to any person other than those described above in Paragraphs 5 and 5-1, whichever
17   applies, and for the purposes specified, and in no event shall such person make any
18   other use of such document or transcript.
19          8.     Nothing in this Order shall prevent a party from using at trial any
20   information or materials designated “Confidential”.
21          9.     This Order has been agreed to by the parties to facilitate discovery and
22   the production of relevant evidence in this action. Neither the entry of this Order,
23   nor the designation of any information, document, or the like as “Confidential” or
24   “Confidential-Attorneys’ Eyes Only,” nor the failure to make such designation,
25   shall constitute evidence with respect to any issue in this action.
26          10.    Within sixty (60) days after the final termination of this litigation, all
27   documents, transcripts, or other materials afforded confidential treatment pursuant
28   to this Order, including any extracts, summaries or compilations taken therefrom,
                                                                STIPULATED PROTECTIVE ORDER
                                               -5-               Case No. 8:18-cv-02215-JVS (DFMx)
 1   but excluding any materials which in the good faith judgment of counsel are work
 2   product materials, shall be returned to the Producing Party or, as to electronic data
 3   and non-original documents, destroyed.
 4         11.    In the event that any party to this litigation disagrees at any point in
 5   these proceedings with any designation made under this Protective Order, the
 6   parties shall first try to resolve such dispute in good faith on an informal basis in
 7   accordance with Civil Local Rules. If the dispute cannot be resolved, the party
 8   objecting to the designation may seek appropriate relief from this Court. During
 9   the pendency of any challenge to the designation of a document or information, the
10   designated document or information shall continue to be treated as “Confidential”
11   subject to the provisions of this Protective Order.
12         12.    Nothing herein shall affect or restrict the rights of any party with
13   respect to its own documents or to the information obtained or developed
14   independently of documents, transcripts and materials afforded confidential
15   treatment pursuant to this Order.
16         13.    The Court retains the right to allow disclosure of any subject covered
17   by this stipulation or to modify this stipulation at any time in the interest of justice.
18
19     Dated: July 17, 2019                      Respectfully submitted,
20
21                                               /s/ Katherine A. Neben
                                                 Katherine A. Neben
22                                               JONES DAY
                                                 3161 Michelson Drive, Suite 800
23                                               Irvine, CA 92612
                                                 Telephone: (949) 851-3939
24
                                                 Attorneys for Defendant Experian
25                                               Information Solutions, Inc.
26
27
28
                                                                STIPULATED PROTECTIVE ORDER
                                               -6-               Case No. 8:18-cv-02215-JVS (DFMx)
 1   Dated: July 17, 2019    Respectfully submitted,
 2
 3                           /s/ Matthew Loker
                             Matthew Loker
 4                           KAZEROUNI LAW GROUP APC
                             1303 East Grand Avenue Suite 101
 5                           Arroyo Grande, CA 93420
                             Telephone: (805) 335-8455
 6
                             Attorneys for Plaintiff
 7                           Dustin Shepherd
 8   Dated: July 17, 2019    Respectfully submitted,
 9
10                           /s/ Leah S. Strickland
                             Leah S. Strickland
11                           SOLOMON WARD SEIDENWURM &
                             SMITH LLP
12                           401 B Street, Suite 1200
                             San Diego, CA 92101
13                           Telephone: (619) 231-0303
14                           Attorneys for Defendant Midland
                             Funding, LLC.
15
     Dated: July 17, 2019    Respectfully submitted,
16
17
                             /s/ Thomas P. Quinn, Jr.
18                           Thomas P. Quinn, Jr.
                             NOKES & QUINN APC
19                           410 Broadway, Suite 200
                             Laguna Beach, CA 92651
20                           Telephone: (949) 376-3500
21                           Attorneys for Defendant Equifax
                             Information Services, LLC
22
     Dated: July 17, 2019    Respectfully submitted,
23
24
                             /s/ Donald E. Bradley
25                           Donald E. Bradley
26                           MUSICK PEELER & GARRETT LLP
                             650 Town Center Drive, Suite 1200
27                           Costa Mesa, CA 92626
                             Telephone: (714) 668-2490
28                           Attorneys for Defendant Trans Union LLC
                                           STIPULATED PROTECTIVE ORDER
                            -7-             Case No. 8:18-cv-02215-JVS (DFMx)
 1                           SIGNATURE CERTIFICATION
 2          Pursuant to Local Rule 5-4.3.4(a)(2), I hereby certify that all of other
     signatories listed, on whose behalf this filing is submitted, concur with the contents
 3   of this filing and have authorized the filing.
 4   Dated: July 17, 2019                          Respectfully submitted,
 5
                                                   By: /s/ Katherine A. Neben
 6                                                       Katherine A. Neben
                                                         JONES DAY
 7
                                                   Attorneys for Defendant
 8                                                 EXPERIAN INFORMATION
                                                   SOLUTIONS, INC.
 9
10
11   IT IS SO ORDERED.
12    Dated:       July 17, 2019
                                                   HON. DOUGLAS F. MCCORMICK
13                                                 UNITED STATES MAGISTRATE
                                                   JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                              STIPULATED PROTECTIVE ORDER
                                             -8-               Case No. 8:18-cv-02215-JVS (DFMx)
 1                                        EXHIBIT A
 2
                            DECLARATION OF COMPLIANCE
 3         I, _____________________________________, declare as follows:
 4         1.     My address is
 5   ________________________________________________.
 6         2.     My present employer is
 7   ________________________________________.
 8         3.     My present occupation or job description is
 9   _________________________.
10         4      I have received a copy of the Stipulated Protective Order entered in
11   this action on _______________, 20___.
12         5.     I have carefully read and understand the provisions of this Stipulated
13   Protective Order.
14         6.     I will comply with all provisions of this Stipulated Protective Order.
15         7.     I will hold in confidence, and will not disclose to anyone not qualified
16   under the Stipulated Protective Order, any information, documents or other
17   materials produced subject to this Stipulated Protective Order.
18         8.     I will use such information, documents or other materials produced
19   subject to this Stipulated Protective Order only for purposes of this present action.
20         9.     Upon termination of this action, or upon request, I will return and
21   deliver all information, documents or other materials produced subject to this
22   Stipulated Protective Order, and all documents or things which I have prepared
23   relating to the information, documents or other materials that are subject to the
24   Stipulated Protective Order, to my counsel in this action, or to counsel for the party
25   by whom I am employed or retained or from whom I received the documents.
26         10.    I hereby submit to the jurisdiction of this Court for the purposes of
27   enforcing the Stipulated Protective Order in this action.
28
                                                                 STIPULATED PROTECTIVE ORDER
                                                                  Case No. 8:18-cv-02215-JVS (DFMx)
 1         I declare under penalty of perjury under the laws of the United States that the
 2   foregoing is true and correct.
 3         Executed this ____ day of _____________, 20__ at __________________.
 4
 5                                                _______________________________
                                                  QUALIFIED PERSON
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                             STIPULATED PROTECTIVE ORDER
                                            -2-               Case No. 8:18-cv-02215-JVS (DFMx)
